Citation Nr: 1341688	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  08-10 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for cancer of the neck, to include cancer of the larynx.  

2.  Entitlement to service connection for a vascular disability, to include transient ischemic attacks (TIAs) and stroke, to include as secondary to cancer of the neck.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to August 1970, which included service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his February 2008 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO, but in a written statement received in October 2011 withdrew his request for a hearing.

These matters were remanded by the Board in August 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran has not had laryngeal cancer.

2.  Neither squamous cell carcinoma of the right neck nor any other cancer or vascular disability, including stroke or TIAs, is related to in-service Agent Orange exposure or is otherwise related to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for cancer of the neck, to include cancer of the larynx, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2013). 

2.  The criteria for service connection for a vascular disability, to include TIAs and stroke, to include as secondary to cancer of the neck, have not been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in June 2007.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.   See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service personnel records, VA medical records and identified private treatment records have been obtained.  While only limited service treatment records are available for review, as explained below, the Board has considered its heightened duty to explain its findings and conclusions and to consider the benefit of the doubt; also, the Veteran does not contend that any claimed disability began until many years after service, and his claimed in-service event of exposure to Agent Orange is conceded.  

As discussed below, in February 2013, the Board requested an opinion from a Veteran's Health Administration physician regarding what type of cancer the Veteran had been treated for in the early 1990s, and whether such cancer was laryngeal cancer.  In February 2013, a VHA otolaryngologist replied that documentation of the Veteran's actual cancer treatment was needed to provide the requested opinions.  In August 2013, the agency of original jurisdiction (AOJ) sent the Veteran a letter requesting that he provide sufficient information and authorization to obtain records of the initial diagnosis of and treatment for neck/laryngeal cancer or any other form of cancer in the early 1990s, including any records of surgery for such cancer.  However, the Veteran did not reply.  Accordingly, the AOJ was precluded from pursuing further action to obtain these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist a claimant is not always a "one-way street," and a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence).

Furthermore, a VA examination was not obtained for the service connection claim for a vascular disability.  As discussed below, there is no medical or other competent evidence suggesting a nexus between a vascular disability or any cancer the Veteran has been shown to have had and service, or any other evidence that would warrant obtaining a medical nexus opinion.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, in sending the Veteran a letter requesting that he provide sufficient information to obtain records of the initial diagnosis of and treatment for neck/laryngeal cancer or any other form of cancer in the early 1990s, to which the Veteran did not reply, the AOJ substantially complied with the Board's August 2013 remand instructions.  Thus, an additional remand to comply with the Board's directives is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, for certain chronic diseases, such as cancer and cardiovascular disease, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. §§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in the Republic of Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type II diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended beyond specific disorders, based upon extensive scientific research.  See, e.g., 68 Fed. Reg. 27630-27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to Agent Orange may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b) and 1116 and 38 C.F.R. § 3.303.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

In this case, there are very few service treatment records available for review, and it appears as though most are missing.  Where, as here, the claimant's service medical records appear to have been at least partially destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

As reflected in a May 2007 statement and his September 2007 notice of disagreement, the Veteran asserts that he has had cancer of the larynx, or neck and throat, and a stroke, and that each is related to his in-service Agent Orange exposure.  He further contends that his claimed stroke might be related to his cancer treatment, which included throat surgery in 1993.  

Service personnel records reflect that the Veteran had combat service in the Republic of Vietnam during the Vietnam Era.  He is therefore presumed to have been exposed to Agent Orange during his period of service.  

Private treatment records dated from January 1993 to November 1993 reflect that in February 1993 the Veteran was diagnosed with squamous cell carcinoma of the right neck, unknown primary, status post radiation treatment.  It was noted that the Veteran had had one episode of right parotid swelling that was limited and had resolved; physical examination, including of the larynx, was normal.  In March 1993, for follow-up of the Veteran's squamous cell carcinoma of the right neck, status post radiation treatment, noted to have occurred in March 1992, slight parotid swelling that always resolved was noted, and examination, including of the larynx, was again negative.  Follow up treatment in July and November 1993 again revealed no new complaints and normal examination of the larynx.  

Private treatment records dated in October 2000 reflect that the Veteran complained of right-sided weakness and difficulty with speech occurring over the past two to three months, that two years before he began experiencing symptoms of "episodes of lightheadedness," and that, to his knowledge, he had never had a stroke in the past.  At that time, he reported a history of neck cancer in 1986, status post radiation therapy.  It was noted in his past medical history that his only previous operation was a right neck operation for squamous cell carcinoma, and that he subsequently underwent radiation therapy for the right neck cancer, with the only sequelae of those treatments that his neck "still [felt] tight."  The diagnosis was TIA that had resolved.  

The Veteran began receiving VA treatment in May 2007.  A May 2007 VA primary care treatment note reflects that the Veteran reported a history of being diagnosed with laryngeal cancer and undergoing 37 radiation treatments for it in 1993, and that his laryngeal cancer was determined to be squamous cell.  He reported smoking one pack of cigarettes daily, but quitting in 1993.  He also reported a history of cerebrovascular accident (CVA) in 2000.  He was also noted to have had a history of chronic obstructive pulmonary disease (COPD), gastroesophageal reflux disease, skin cancers, and depression.  His diagnoses by the examining nurse practitioner included a history of likely squamous cell laryngeal carcinoma with a resection of the right and subsequent radiation damage to the thyroid, and history of carotid stenosis on the left in 2000 while hospitalized following a stroke.

The report of an August 2007 Agent Orange registry examination reflects that a past medical history of "laryngeal cancer with resection of the right and radiation in 1993" and of CVA in 2000 were noted.  Diagnoses by the examining nurse practitioner included "[history of] laryngeal cancer" and status post CVA.

The report of a subsequent August 2007 VA respiratory disease examination reflects that the examining physician did not review the clams file, but that the problem noted was laryngeal cancer, with onset and surgical resection 1993 and 32 weekly radiation therapies ending in 1994.  At that time, the Veteran reported that his symptoms began as a lump in his throat, and evaluation revealed a diagnosis of laryngeal cancer.  He also reported a history of shortness of breath on mild exertion.  It was noted that the Veteran was a non-smoker.  On examination, the Veteran was noted to have had shortness of breath.  The diagnosis was laryngeal cancer, status post resection, with residual shortness of breath.  

VA treatment records dated from August 2007 to October 2007 repeatedly note a past medical history of laryngeal cancer (squamous cell carcinoma) in 1993, status post surgical resection on the right and radiation therapy.   A January 2008 note reflects a history of head and neck cancer in 1995.

In February 2013, the Board requested an opinion from a Veteran's Health Administration (VHA) physician regarding what type of cancer the Veteran had been treated for in the early 1990s, and whether such cancer was laryngeal cancer.  In February 2013, a VHA otolaryngologist replied that, while there was indirect reference to the Veteran's cancer treatment in 1993 treatment records, there was no documentation of his actual cancer treatment, and that without such documentation he was unable to provide the requested opinions.  

In light of the VHA otolaryngologist's February 2013 letter, in a July 2013 brief, the Veteran's representative requested that the Board remand his case for development that specifically asked the Veteran to provide the treatment records that showed treatment for his laryngeal cancer.  In July 2013, the Board remanded the Veteran's claims and instructed the AOJ to send the Veteran and his representative a letter requesting that the Veteran's provide sufficient information and if necessary authorization to obtain records of the initial diagnosis of and treatment for neck/laryngeal cancer or any other form of cancer in the early 1990s, including any records of surgery for such cancer.  In August 2013, the AOJ sent such a letter, and the Veteran did not reply.  

Considering the pertinent evidence in light of the governing legal authority, the claims for service connection must be denied. 

Initially, the Board recognizes that the Veteran served in combat, and that therefore lay evidence is sufficient to verify any disease or injury he alleges to have been incurred in or aggravated by such service, if consistent with the circumstances, conditions, or hardships of such service.  The Board also recognizes its heightened duty to consider the benefit of the doubt in this case, given the fact that most service treatment records appear to be missing.  However, the record does not reflect, and Veteran does not contend, that either cancer or any vascular disability began in service or until more than 30 years after service.  The Veteran asserts that his cancer began in the early 1990s, and that a stroke occurred in 2000.  The record confirms that the Veteran was treated for cancer in the early 1990s and for a TIA in 2000.  In this regard, the presumptive service connection provisions for chronic disabilities of 38 C.F.R. §§ 3.307 and 3.309(a) are not applicable.

Rather, the Veteran asserts that cancer, including that of the larynx, neck, or throat, and vascular disability, including a stroke, are related to his in-service Agent Orange exposure.  However, while the Veteran is presumed to have been exposed to Agent Orange during his service, the weight of the evidence demonstrates that, while the Veteran was treated for squamous cell carcinoma of the right neck, including resection surgery and radiation treatment, in the early 1990s, and that he received treatment for a TIA in October 2000, he has not had laryngeal cancer, and no other cancer or vascular disability, including TIA or stroke, is related to his in-service Agent Orange exposure or to service in any other way.

While the Veteran underwent treatment for squamous cell carcinoma of the right neck in 1992, with follow-up treatment in 1993, he has not had laryngeal cancer.  The January to November 1993 private treatment records repeatedly refer to the Veteran's cancer, for which he was treated with resection surgery and radiation treatment, as squamous cell carcinoma of the right neck, and the larynx was repeatedly normal on evaluation.  Also, during treatment for his TIA in October 2000, the Veteran reported a history of neck cancer in 1986, status post radiation therapy, and it was noted in his past medical history that his only previous operation was a right neck operation for squamous cell carcinoma, and that he subsequently underwent radiation therapy for the right neck cancer, with the only sequelae of those treatments that his neck "still [felt] tight."  He reported no history of laryngeal cancer until his May 2007 VA treatment; the assessment then given, and given in subsequent medical records noting a history of laryngeal cancer, are based on the Veteran's reported history only.  Likewise, the August 2007 Agent Orange registry examiner and August 2007 VA examiner based their assessments on the Veteran's reported history only.  See LaShore v. Brown, 8 Vet. App. 406 (1995) (a bare transcription of lay history is not transformed into competent medical evidence merely because the transcriber happens to be a medical professional).  The reported history of the Veteran having laryngeal cancer is not consistent with the record; thus, none of these assessments or notations of past laryngeal cancer are based on an accurate factual premise, and therefore they are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  

The Board notes the assessment of the VA respiratory disease examination physician in August 2007 of laryngeal cancer, status post resection, with residual shortness of breath.  However, the examiner did not review the claims file, and received the history of laryngeal cancer from the Veteran; in this regard, the dates reported by the examiner of onset and surgical resection in 1993 and 32 weekly radiation therapy sessions ending in 1994 are not consistent with the January to November 1993 private treatment notes, which indicate that radiation treatment was in 1992 and completed by, at the latest, January 1993.  Furthermore, while the Veteran reported symptoms of shortness of breath, and the examiner noted shortness of breath on examination, the examiner noted that the Veteran was a non-smoker, and did not acknowledge the Veteran's prior pack a day smoking habit until 1993 or history of COPD, which were noted during May 2007 treatment and elsewhere in the record.  Again, as this report appears to be based on a false factual premise, the Board does not find it to be probative on the question of whether the Veteran previously had laryngeal cancer.  

The Board again notes that, pursuant to its July 2013 remand instructions, as specifically requested by the Veteran's representative, the AOJ sent a letter requesting that the Veteran's provide sufficient information and if necessary authorization to obtain records of the initial diagnosis of and treatment for neck/laryngeal cancer or any other form of cancer in the early 1990s, including any records of surgery.  The Veteran has not responded, submitted any such additional records, or otherwise provided or identified competent and credible evidence of past laryngeal cancer. 

Moreover, the evidence does not reflect that squamous cell carcinoma of the right neck or any other cancer or vascular disability, including stroke, is related to the Veteran's in-service Agent Orange exposure or is otherwise related to service.  Unlike laryngeal cancer, neither squamous cell carcinoma of the neck or vascular disability, including TIA or stroke, is listed under 38 C.F.R. § 3.309(e), and they are therefore not presumed to be causally related to Agent Orange.  Furthermore, the record does not contain, and neither the Veteran nor his representative has identified, any competent and probative evidence linking any such condition to Agent Orange.

The Veteran has asserted that his cancer and vascular disability were the result of in-service Agent Orange exposure, and in a February 2008 letter asserted that, regardless of whether his cancer was of the neck or the larynx, his cancer was caused by Agent Orange exposure.  A lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  Jandreau, 492 F.3d 1372.  However, a determination that the Veteran's neck cancer was related to Agent Orange exposure is one that is medical in nature and one, therefore, that the Veteran is not competent to make.

Finally, regarding the Veteran's contentions that vascular disability might be related to his cancer treatment, as the Board finds cancer not to be related to his service, his claim for service connection on a secondary basis must also fail.

Thus, while the Board recognizes its heightened duty to consider the benefit of the doubt given the missing service treatment records, again, the Veteran does not contend, and the record does not reflect, that any claimed disability began until many years after service, and exposure to Agent Orange is conceded in this case.  However, the weight of the evidence is against a finding that the Veteran has had laryngeal cancer, or that his squamous cell carcinoma of the right neck or any other cancer or vascular disability, including stroke or TIA, is related to his in-service Agent Orange exposure or is otherwise related to service.  

Accordingly, service connection for cancer of the neck, to include cancer of the larynx, and a vascular disability, to include TIAs and stroke, to include as secondary to cancer of the neck, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for cancer of the neck, to include cancer of the larynx, is denied.  

Entitlement to service connection for a vascular disability, to include TIAs and stroke, to include as secondary to cancer of the neck, is denied.  


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


